State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522415
________________________________

In the Matter of the Claim of
   PATRICIA A. FLINT-JONES,
                    Appellant.

FEDERAL RESERVE BANK OF NEW                 MEMORANDUM AND ORDER
   YORK,
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ.

                             __________


     Patricia A. Flint-Jones, New York City, appellant pro se.

      Daniel M. Kuhn, New York City, for Federal Reserve Bank of
New York, respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for Commissioner of Labor,
respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed December 29, 2015, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because she voluntarily left her employment
without good cause.

      Claimant, a project manager responsible for internal and
external employee e-learning for the employer bank, was advised
by her supervisor, a vice-president, that the talent management
operations for which she worked were being reorganized and
                              -2-                522415

integrated. Perceiving that the change constituted a demotion,
claimant resigned from her position and applied for unemployment
insurance benefits, citing "lack of work" as the reason for her
application, although continuing work was available. Following
hearings, the Unemployment Insurance Appeal Board disqualified
claimant from receiving benefits, finding that she had
voluntarily left her employment without good cause. In addition,
the Board charged her with a recoverable overpayment of benefits
and imposed a forfeiture penalty, upon finding that she had made
willful misrepresentations to obtain benefits. Claimant appeals.

      We affirm. As a threshold matter, whether an employee has
good cause to leave employment is a factual issue for the Board
to resolve and its determination will be upheld if supported by
substantial evidence (see Matter of Tineo [Commissioner of
Labor], 117 AD3d 1307, 1308 [2014]; Matter of Louis [Commissioner
of Labor], 109 AD3d 1044, 1044 [2013]). As relevant here,
dissatisfaction with job assignments or responsibilities has been
held to not constitute good cause for resigning (see id.). The
Board credited the testimony of claimant's supervisor regarding
the reorganization and its effect upon claimant. Claimant's
title, grade, salary, work schedule and location were not being
changed and, while there were changes in her job duties, her
precise duties had not been finally determined due to the ongoing
and preliminary nature of the reorganization.

      Significantly, claimant did not attempt to speak with any
of her supervisors before resigning to raise concerns or clarify
the new job duties. The Board was free to reject claimant's
disputed testimony that she resigned as a result of ongoing
retaliation (see Matter of Weeden [SC Choice Mgt. Corp./SC of
Upstate NY–Commissioner of Labor], 121 AD3d 1138, 1139 [2014]).
Thus, substantial evidence supports the Board's decision that
claimant lacked good cause to leave her employment. As claimant
falsely reported that she had left the job due to a lack of work,
substantial evidence similarly supports the Board's finding that
she had made a willful misrepresentation to obtain benefits (see
Matter of McCarthy [Commissioner of Labor], 120 AD3d 876, 877
[2014]).
                              -3-                  522415

      McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court